Citation Nr: 0529186	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Kransnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's spouse


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1980 to April 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 United States Court of Appeals 
for Veterans Claims (Court) Order granting a joint motion to 
vacate an April 2003 Board decision and remand the case for 
compliance with statutory law, and from August 2004 and May 
2005 Board remands in furtherance of this Court Order.  This 
appeal originated from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The issue of entitlement to reopen a claim of entitlement to 
service connection for a psychiatric disorder is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty; his alleged in-
service stressor has not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in September 2004 and July 2005 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The appellant was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and a supplemental statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

The Board observes that the veteran indicated that there 
existed lay evidence, in the form of eyewitnesses, which 
could serve to support his claim for PTSD.  However, he did 
not provide sufficient details upon which VA could reasonably 
seek out and obtain this evidence.  The Board further 
observes that by failing to reply to requests for information 
about any additional evidence not of record, the veteran has 
stated sub silentio that he neither has, knows of, nor wishes 
to provide, any further pertinent evidence.  Hence, no 
evidence has been lost to the record, and there is no failure 
to assist the veteran.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may 
have, or should have, information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be granted for any disability 
resulting from injury experienced or disease contracted in 
the line of duty, or for aggravation in service of a pre-
existing injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
established in-service stressor(s).  38 C.F.R. § 3.304(f).  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors. 

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

The veteran contends that he was assigned to a bunk shared, 
variously, by a fellow soldier or sergeant, whom the veteran 
believed to be homosexual.   The veteran further contends 
that this bunkmate made an overt homosexual gesture towards 
him one evening, after which the veteran requested to be 
reassigned to another bunk.  After approximately four days in 
the new bunk, the veteran claims that he was ordered to 
return to his original bunk, to which he declared that he 
would rather be dead.  Subsequently, the veteran made a 
suicidal gesture by cutting his wrists after consuming a 
large amount of alcohol.  He contends that he has PTSD, and 
that this is the result of this traumatic homosexual gesture 
perpetrated upon him.  Service personnel records indicate 
that the veteran served as a Missile Maintenance Specialist, 
and that he did not serve in combat.

Pursuant with duty to notify and assist provisions of the 
VCAA, in July 2005, the RO sent the veteran a letter and 
asked him to complete a "stressor" questionnaire, which was 
enclosed with the letter.  See generally 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  This enclosed 
questionnaire was specific to the issue of PTSD as due to 
personal assault.  Id.  The veteran did not return a 
completed questionnaire.  The Board observes that the veteran 
submitted a stressor statement in March 2001, which outlines 
the aforementioned incident.  However, as the veteran did not 
return a completed questionnaire, or an additional statement 
pertinent to the alleged incident, which could have provided 
specific details about the incident and/or regarding certain 
possible behavioral changes listed on the questionnaire, he 
consequently provided no information regarding the incident 
upon which VA could seek out corroborating evidence.

Although the veteran's alleged sexual assault had not been 
verified, the RO did request a current psychiatric VA 
examination of the veteran.  See generally 38 C.F.R. § 3.159.  
Such examinations were provided in October 2001 and June 
2002.  Additionally, a VA inpatient psychiatric report from 
December 1981 is associated with the claims file.

In October 1981, the veteran stated that he made the 
superficial cuts to his wrist due to issues with his family.  
The veteran was diagnosed with dysthemic disorder in 
remission.  It was recommended that the veteran be 
hospitalized for a complete evaluation and diagnosis.

The veteran received a psychiatric evaluation in November 
1981 from the NCDMH.  The veteran reported he was discharged 
from service due to a "nervous condition."  He also stated 
he did not have any reason to be depressed.  A tentative 
diagnosis was assigned as "dysthemic disorder in 
remission."  The veteran was referred for further evaluation 
and treatment.

The VA inpatient treatment report from December 1981 
indicates that the veteran reported that he was discharged 
from active service due to "problems of my own from before I 
went into the service," and referred to a conflict with a 
girlfriend who did not want him to enter military service.  
Psychological testing revealed that the veteran was within 
normal limits, although his responses reflected a "childish 
immaturity and possibly some difficulties with sexual 
identification."  The veteran's psychiatric condition was 
given an Axis II diagnosis of histrionic personality 
disorder.

A January 1984 Social Work report from SCC reveals that the 
veteran reported that he was discharged from the service for 
a "nervous condition."  The veteran reported hearing voices 
for approximately three years, both male and female, "maybe 
telling me to do things."

The veteran received psychiatric treatment from the NCDMH 
from October 1987 to October 1988.  During this time, the 
veteran's psychiatric condition was diagnosed as "chronic 
schizophrenia, paranoid type," as well as episodic alcohol 
abuse and dependent personality disorder.

Additional private treatment records from DG Hospital, 
spanning from May 1999 to October 2000 indicate that the 
veteran received sporadic psychiatric treatment, and was 
diagnosed with a history of paranoid schizophrenia with a 
"severe" substance abuse disorder.  An early October 1999 
inpatient treatment discharge report affirms the diagnosis of 
paranoid schizophrenia with acute exacerbation.  An 
additional report from approximately two days later in 
October 1999 indicates admission diagnoses of major 
depressive disorder, recurrent, with psychotic symptoms and 
cocaine and alcohol dependence.

An October 2000 private psychiatrist's letter indicated that 
the veteran had reported the alleged in-service stressor 
consistent with the above.  Consequently, the private 
psychiatrist, Dr. EWH, diagnosed the veteran with chronic 
PTSD and major depression.

Subsequently, a late October 2000 inpatient treatment report 
from DG Hospital indicates that the veteran reported an 
incident consistent with the aforementioned alleged in-
service stressor.  The veteran indicated that this sexual 
advance had traumatized him.  "Rule out PTSD" was added to 
the veteran's diagnoses.

Private treatment records from D-SAMH spanning from November 
1999 to June 2001 indicate that the veteran sought mental 
health treatment.  In November 1999, the veteran's 
psychiatric condition was diagnosed as psychotic disorder, 
not otherwise specified, alcohol dependence, and borderline 
personality disorder.  In November 2000, the veteran was 
noted to have "problems associated with military service 
concerning discord with supervisors."  In a November 2000 
treatment note following a home visit, the veteran reported 
to his social worker that he had experienced a "roommate who 
was gay propositioning him," and that he "had to fight the 
man off a few times," after which the man denied it and the 
veteran was "forced into silence."  The social worker told 
the veteran that he did not have to talk about the incident, 
but the veteran indicated that he would talk more about it if 
he needed to.  The social worker also indicated that the 
veteran's doctor would be approached about changing his 
diagnosis so that the veteran could become service-connected 
for PTSD.  Approximately two days later, also in a November 
2000 note, the social worker indicated that the veteran's 
doctor reported that the veteran's diagnosis "would stay the 
same."  One week later in late November, the veteran 
reported to the social worker that he refused to return to 
the doctor for further treatment.  Through June 2001, the 
social worker's notes indicate that the veteran continued his 
sessions regarding his drinking and family problems.  There 
was no further notation regarding the alleged in-service 
stressor, or it's alleged effects.

Upon VA examination in October 2001, the veteran reported an 
in-service incident consistent with the aforementioned 
alleged stressor.  The veteran named the man who allegedly 
propositioned him.  The veteran also reported that he began 
hearing voices in 1981, and that he was "debriefed by some 
big guy who stuck a big needle in my vein," and, "this was 
for debriefing purposes."  The veteran stated that a 
psychiatrist did this.  Following a mental status 
examination, the veteran was diagnosed with atypical 
psychosis, alcohol dependence in partial remission, and a 
personality disorder, not otherwise specified.  The 
psychiatrist stated:

The veteran has a longstanding history of 
emotional lability.  He has been 
evaluated numerous times and shows 
features of a very strong Axis II 
diagnosis.  This certainly has affected 
not only his perception of events, but 
also will continue to render him less 
capable of coping and increase the 
likelihood of developing an Axis I 
diagnosis.  He has had numerous 
admissions for alcohol and some drug 
dependence, and he continues to drink on 
occasion.

The veteran's prognosis was indicated as "not good."

Upon VA examination in June 2002, the psychiatrist summarized 
the veteran's in-service psychiatric treatment, to include 
his suicidal gesture, and reasons for service discharge.  The 
examining psychiatrist then summarized the veteran's entire 
claims file and psychiatric history.  It was noted that the 
veteran had been assigned numerous psychiatric diagnoses over 
the years.  The veteran reported a similar in-service 
stressor as above.  He denied present or past problems with 
drugs and/or alcohol.  After a mental status examination, the 
psychiatrist assigned the diagnoses of atypical psychosis, 
alcohol dependence in partial remission, and personality 
disorder, not otherwise specified.  The examiner then opined:

It is my opinion that the diagnosis of 
personality disorder that was given to 
him in service was correct and continues 
and is present today.  In addition, he 
has subsequently had other symptoms which 
are best described at this time as being 
atypical psychosis and no not represent a 
continuation of his personality disorder.  
These are two distinct conditions which 
mutually aggravate one other.  Having an 
Axis II diagnosis certainly puts him in a 
position where he is more apt to develop 
and Axis I diagnosis and also will result 
in impaired coping skills.

The veteran's prognosis was indicated as "poor."

A December 2002 letter from the private psychiatrist, Dr. 
EWH, indicated that the veteran had been receiving treatment 
since October 2002, and that he carried diagnoses of PTSD and 
major depression.  The letter then listed the veteran's 
medications.

Although the evidence of record does show a current private 
diagnosis of PTSD, this diagnosis is based solely on the 
veteran's subjective statements, and was assigned without the 
benefit of a review of the claims file.  Further, the private 
psychiatrist does not provide rationale to support his 
diagnosis of PTSD.  Consequently, the Board finds that the 
two comprehensive VA examinations are more probative as to 
the veteran's current psychiatric condition.

As the veteran's stressor is not related to combat, his 
statements alone are not sufficient to establish the 
occurrence of the claimed assault as an in-service stressor.  
Cohen, 10 Vet. App. 128.  His statements must be corroborated 
by credible supporting evidence.  Id.  The veteran has 
offered no corroborating evidence of his claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding his claimed stressor.  Doran, 6 
Vet. App. 283.

The evidence of record does not show a credible objective 
medical diagnosis of PTSD based upon a verified in-service 
stressor, and there is no credible supporting evidence that 
the claimed in-service stressor occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and 
service connection for PTSD is not warranted.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

An October 1986 confirmed rating decision denied the 
veteran's claim of entitlement to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
Based on the October 1986 denial of this benefit, a VA letter 
was sent to the veteran in that same month giving notice of 
information regarding the veteran's rights of appeal.  A 
notice of disagreement (NOD) regarding the confirmed rating 
decision was received by the RO in October 1986.  The 
language of the NOD indicates that the veteran disagreed with 
the confirmed rating decision and the October 16, 1986 letter 
by titling the statement a "Notice of Disagreement" and 
stating, "I am now requesting an appeal."  The filing of an 
NOD initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

VA has yet to issue a statement of the case as to the issue 
of entitlement to reopen a claim of entitlement service 
connection for a psychiatric disorder.  See 38 C.F.R. § 19.29 
(2005).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action:

Appropriate action, including the issuance 
of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
reopen a claim of entitlement to service 
connection for a psychiatric disorder must 
be undertaken.  38 C.F.R. §§ 19.26, 19.29 
(2005).  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
October 1986 confirmed rating decision 
denying this claim must be filed.  38 
C.F.R. § 20.202 (2005).  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


